Citation Nr: 1742076	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-14 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971, including in the Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record.

The case was previously before the Board in June 2016, at which time the case was remanded for further development.  In particular, the Board determined that an addendum opinion was required addressing the etiology of the Veteran's claimed bilateral hearing loss and tinnitus, taking into consideration the Veteran's entrance and separation audiograms.  See June 2016 Board Decision.  The RO obtained the requested opinion in July 2016, with an addendum opinion in November 2016.  Accordingly, the requested development having been completed, the case has returned to the Board.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not linked to disease or injury incurred or aggravated in active service. 

2.  The Veteran's tinnitus is not linked to disease or injury incurred or aggravated in active service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for entitlement to service connection for tinnitus are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for right hearing loss and tinnitus.  Specifically, he states that his hearing loss and tinnitus were caused by acoustic trauma due to noise exposure during active service, including from exposure to traumatic noise during the performance of his duties as a truck driver.  For the following reasons, the Board finds that service connection is not established.

A.  Law

Service connection will generally be awarded for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 252 (1999).  


For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss and tinnitus as organic diseases of the nervous system, service connection may alternatively be established with evidence of chronicity of the disease during service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Fountain v. McDonald, 27 Vet. App. 258 (2015).  To establish service connection based on a continuity of symptoms, there must be evidence demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the continuity of symptoms.  Fountain, 27 Vet. at 263-64.  When chronicity or continuity of symptoms is shown, direct evidence of a medical nexus or causal link to service is not required to establish service connection.  Walker, 708 F.3d at 1338-39.  Rather, subsequent manifestations of the same chronic disease at any later date, no matter how remote in time from the period of service, will be service connected unless clearly attributable to causes unrelated to service ("intercurrent" causes).  38 C.F.R. § 3.303(b). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system, including sensorineural hearing loss and tinnitus, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


B.  Analysis

Impaired hearing is defined as a disability for VA compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Initially, the Board notes that a VA examination report dated in March 2012 reflects puretone threshold findings establishing the presence of a current bilateral hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  

Additionally, the Veteran's DD 214 reflects that his Military Occupational Specialty (MOS) was 64A10, Light Vehicle Driver.  He also earned the Sharpshooter's Badge with Rifle Bar.  Thus, the Board finds that exposure to in-service acoustic trauma is established.  See 38 U.S.C.A. § 1154(a) (West 2014).  See also June 2016 Board Decision (conceding in-service exposure to acoustic trauma).

Nevertheless, the Veteran does not state that he experienced or was treated for a hearing pathology during service.  See, e.g., April 2016 Board Hearing Transcript.  Instead, the Veteran testified that, while he did not notice hearing loss during or immediately following his active service, he was unsure when he initially started to experience a hearing pathology.  See id.  He estimated that the onset of his symptoms "might have been in the [19]80's," so approximately a decade following his discharge from active service.  Id.  

The Veteran's service treatment records (STRs) do not reflect complaints, treatment, or findings of hearing loss or ringing in the ears or tinnitus.  The Veteran denied experiencing either ear problems or hearing loss at separation.  See March 1971 Separation Report of Medical History (denying experiencing "ear . . . trouble" or "hearing loss").   Moreover, his hearing acuity was clinically evaluated as normal in the March 1971 separation examination report.  See March 1971 Report of Medical Examination.  And the bilateral puretone thresholds for the recorded in the separation audiogram did not exceed 20 decibels from 500 to 4000 Hertz.  See id. (including an audiogram showing that the Veteran's hearing was manifested by puretone thresholds, in decibels (dB), of 20 dB at 500 Hertz (Hz), 15 dB at 1000 Hz, 15 dB at 2000 Hz, and 10 dB at 4000 Hz in his right ear; and 15 dB at 500 Hertz (Hz), 10 dB at 1000 Hz, 10 dB at 2000 Hz, and 15 dB at 4000 Hz on the left).  Thus, the Veteran had normal hearing upon separation.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157.  

The Board notes that the Veteran and his representative have asserted that his service treatment records reflect a "variance" in his hearing thresholds between his entrance examination, performed in February 1968, and his separation examination, performed in March 1971.  See April 2016 Board Hearing Transcript.  They assert that this shift in thresholds evidences a decline in the Veteran's hearing acuity during his active service, albeit one that did not result in a hearing loss disability on separation.  See 38 C.F.R. § 3.385.  

In this regard, the Veteran's February 1968 entrance examination reflects the results of audiometric testing on a "Rudmose" audiometer of puretone thresholds, in decibels (dB), of -5 dB at 500 Hertz (Hz), 5 dB at 1000 Hz, 0 dB at 2000 Hz, and 0 dB at 4000 Hz in his right ear; and -5 dB at 500 Hertz (Hz), 5 dB at 1000 Hz, 15 dB at 2000 Hz, and 15 dB at 4000 Hz on the left.  See Because this audiogram is dated prior to December 31, 1970, and in light of the handwritten note on indicating that the results of the audiogram are reported in American Standards Association (ASA) units, it must be converted from ASA to International Standards Organization (ISO)-American National Standards Institute (ANSI).  This means adding to the reported findings 15 decibels at the 500 dB level, 10 decibels at the 1000, 2000, and 3000 dB levels, and 5 decibels at the 4000 dB level.  As converted, the February 1968 audiogram reflects puretone thresholds, in decibels (dB), of 10 dB at 500 Hertz (Hz), 15 dB at 1000 Hz, 10 dB at 2000 Hz, and 5 dB at 4000 Hz in his right ear; and 10 dB at 500 Hertz (Hz), 15 dB at 1000 Hz, 25 dB at 2000 Hz, and 20 dB at 4000 Hz on the left.  

Comparing the converted February 1968 audiometric data to the March 1971 audiometric results reflects threshold shifts from entrance to separation as follows:  10 dB at 500 Hertz (Hz), 0 dB at 1000 Hz, 5 dB at 2000 Hz, and 5 dB at 4000 Hz in his right ear; and 5 dB at 500 Hertz (Hz), 5 dB at 1000 Hz, -15 dB at 2000 Hz, and 5 dB at 4000 Hz on the left.  In light of the foregoing, the examining VA audiologist determined in the November 2016 addendum opinion that a comparison of the converted February 1968 entrance audiogram with the March 1971 separation audiogram did not show hearing loss.  See November 2016 Medical Opinion Disability Benefits Questionnaire (DBQ).  Further, the VA examiner noted that, once the February 1968 audiogram was converted, a comparison of the entrance and separation audiometric findings "results in no significant threshold shift."  Id.  The VA audiologist explained that "variations of pure tone responses," such as those reflected in the Veteran's in-service audiograms, are to be expected, as such factors as an "inability to maintain a loudness reference, patient attention factors, environmental room noise and equipment issues" can all variability among auditory test results.  See id.  For this reason, the November 2016 reviewing audiologist determined that the "minimal pure tone differences when comparing entry and exit hearing tests" do not represent hearing loss.  See id.   

The preponderance of the evidence weighs against a medical nexus between the Veteran's hearing loss and tinnitus and in-service noise exposure.  The November 2016 reviewing audiologist opined that that it was less likely as not that the hearing loss was linked to the Veteran's in-service noise exposure.  The examiner explained that there was an insufficient scientific basis for concluding that permanent hearing loss due to noise exposure will develop long after the noise exposure, and that a delayed onset of noise-induced hearing loss was unlikely according to the Institute of Medicine.  See id.  See also "Noise and Military Service-Implications for Hearing Loss and Tinnitus," Institute of Medicine, National Academy of Sciences, 2006 (available at https://www.nap.edu/download/11443).  Further, in a July 2016 addendum opinion, the March 2012 examining audiologist indicated that the Veteran's tinnitus was less likely than not related to his active service in light of the absence of a reported auditory pathology during his active service or for many years following his discharge.  See July 2016 VA Compensation and Pension (C&P) Examination Report.  

The Board finds the July 2016 and November 2016 VA addendum opinions to be highly probative, as they represent the informed conclusions of medical professionals supported by thorough explanations and based on a review of the Veteran's medical history, the clinical findings made on examination, the symptomatology reflected in the medical and lay evidence of record, and relevant medical literature and treatise evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of medical opinions based on their detail and persuasiveness, and the physicians' access to a Veteran's medical records). Accordingly, the July 2016 and November 2016 VA addendum opinions carry significant probative weight in the Board's determination.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Board has considered the Veteran's statements and testimony asserting that his bilateral hearing loss and tinnitus were caused by hazardous noise exposure during active service.  In this regard, the Veteran is competent to testify as to matters within his experience and personal knowledge, such as his symptoms and medical history.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  However, as a lay person, the Veteran does not have the medical training or expertise to provide a competent opinion as to whether his current disorders are related to his in-service hazardous noise exposure, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's opinion that his bilateral hearing loss disability and/or his tinnitus is related to noise exposure in service is not competent and cannot by itself support his claim.  See Layno, 6 Vet. App. at 469-70 (holding that incompetent testimony must be excluded from the Board's consideration).  

Here, the only evidence suggesting a medical nexus between the Veteran's diagnosed hearing loss and tinnitus and his service is the Veteran's lay assertion of causation.  And, as noted, this etiological question is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469-71.  Moreover, although the Veteran contends that his current bilateral hearing loss and tinnitus are related to his in-service acoustic trauma, he has submitted no competent medical evidence or opinion to corroborate this contention.  See 38 C.F.R. § 3.159(a)(1) (defining competent medical evidence as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  Accordingly, although lay persons are competent to provide opinions on some medical issues, because the specific issue in this case, the etiology of bilateral hearing loss and tinnitus with admitted onset nearly a decade following active service, falls outside the realm of common knowledge of a lay person, the Veteran's unsupported assertions concerning the etiology of his current hearing loss and tinnitus  lack probative value, and are outweighed by the VA audiological opinions to the contrary.  See King v. Shinseki, 700 F.3d 1339, 1345   (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); see also Jandreau, 492 F. 3d at 1376-77  ; Layno, 6 Vet. App. at 469-71; Kahana, 24 Vet. App. at 435  .

In sum, because there is no medical nexus between the Veteran's hearing loss and tinnitus and his period of service, including in-service noise exposure, the preponderance of the evidence weighs against direct service connection for bilateral hearing loss and tinnitus.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.

Service connection for hearing loss and tinnitus is also not established under the relaxed evidentiary requirements applicable to chronic diseases.  See 38 C.F.R. §§ 3.303(b); 3.307.  In this regard, as noted, at the April 2016 Board hearing, the Veteran testified that his bilateral hearing loss and tinnitus had their onset many years following his separation from active service.  Further, his STRs reflect that he denied a history of ear problems at separation and show normal audiometric testing at separation.  Thus, because the evidence shows that that the Veteran's hearing loss and tinnitus were not noted during service, and did not manifest within one year of service separation, service connection cannot be established based on chronicity or continuity, or on a presumptive basis.  See id.

In sum, the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for bilateral hearing loss and tinnitus is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

The Board is grateful to the Veteran for his service, and regrets that it cannot render a favorable decision in this matter. 


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  




____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


